2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 10/27/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Allowable Subject Matter
Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 reictes the puncturing portion includes an electrode for cauterizing a wall of an organ.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0171642 (Schock et al.)
Regarding claim 1, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Schock et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire 24, see paragraph [0033]) as shown in Figures 4A-4E, wherein the  guiding elongated body has a variable tip area (area where coil 53 extends, see paragraph [0045]) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (when coil 53 is uncompressed) in which the variable tip area has predetermined flexibility and a second state (when coil 53 is compressed) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (distal tip guide section 26, see paragraph [0046]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip guide section 26 would be capable of puncturing a wall of an organ if advanced with enough force by hand).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Schock et al., because it would only require the simple substitution of one known alternative for another to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 1, 4-6, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0139689 (Shturman et al.)
Regarding claim 1, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Shturman et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire system 10, see paragraph [0090]) as shown in Figure 2, wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (when coil of sheath 20 is uncompressed or when core wire 30 is withdraw proximal to the variable tip area A, see paragraph [0092]) in which the variable tip area has predetermined flexibility and a second state (when coil of sheath 20 is compressed, or when core wire extends out of the distal end of sheath) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (distal tip of core wire 30, see paragraph [0098]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip would be capable of puncturing a wall of an organ if advanced with enough force by hand).

    PNG
    media_image1.png
    343
    623
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Shturman et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 4-6 Diaz  in view of Shturman discloses wherein the guiding elongated body includes an inner elongated body (core wire 30 of Shturman) and an outer tube (sheath 20 of Shturman) through which the inner elongated body is slidably inserted, wherein when the variable tip area is in the first state (see Figure 2 of Shturman), an exposure length in which the inner elongated body is exposed from a distal end of the outer tube is a first length, and wherein when the variable tip area is in the second state (see Figure 1 of Shturman), the exposure length is a second length shorter than the first length, wherein when the variable tip area is in the first state, a non-overlapping length in which the outer tube and the inner elongated body do not overlap each other in the vicinity of the distal end of the guiding elongated body is a third length, and wherein when the variable tip area is in the second state, the non-overlapping length is a fourth length is capable of being shorter than the third length.

Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Shturman et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire system 10, see paragraph [0090]) as shown in Figure 2, wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (when coil of sheath 20 is uncompressed or when core wire 30 is withdraw proximal to the variable tip area A, see paragraph [0092]) in which the variable tip area has predetermined flexibility and a second state (when coil of sheath 20 is compressed, or when core wire extends out of the distal end of sheath) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (distal tip of core wire 30, see paragraph [0098]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip would be capable of puncturing a wall of an organ if advanced with enough force by hand).

    PNG
    media_image1.png
    343
    623
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Shturman et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Diaz  in view of Shturman discloses wherein the guiding elongated body includes an inner elongated body (core wire 30 of Shturman) and an outer tube (sheath 20 of Shturman) through which the inner elongated body is slidably inserted, wherein when the variable tip area is in the first state (see Figure 2 of Shturman), an exposure length in which the inner elongated body is exposed from a distal end of the outer tube is a first length, and wherein when the variable tip area is in the second state (see Figure 1 of Shturman), the exposure length is a second length shorter than the first length, wherein when the variable tip area is in the first state, a non-overlapping length in which the outer tube and the inner elongated body do not overlap each other in the vicinity of the distal end of the guiding elongated body is a third length, and wherein when the variable tip area is in the second state, the non-overlapping length is a fourth length is capable of being shorter than the third length.

Claims 1, 4, 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.)
Regarding claims 1, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Parodi et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire 10, see paragraph [0064]) as shown in Figures 4-6 wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (see Figure 5) in which the variable tip area has predetermined flexibility and a second state (see Figure 4) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (conical tip 22’, see paragraph [0066]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip would be capable of puncturing a wall of an organ if advanced with enough force by hand).

    PNG
    media_image2.png
    412
    749
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Parodi et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Regarding claims 4, 7, Diaz  in view of Parodi discloses wherein the guiding elongated body includes an inner elongated body (inner member 20, see paragraph [0064] of Parodi) and an outer tube (intermediate stiffener member 30, larger diameter outer member 40, see paragraph [0064] of Parodi) through which the inner elongated body is slidably inserted, wherein the outer tube includes a telescopic distal end portion (Parodi discloses intermediate stiffener member 30 larger diameter outer member 40 are slideable relative to one another and thus  form a telescopic end, see paragraph [0064] of Parodi ) which is provided in the vicinity of a distal end of the outer tube and having elasticity in an axial direction while changing the flexibility. 
Regarding claim 19, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath 
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Parodi et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire 10, see paragraph [0064]) as shown in Figures 4-6 wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state (see Figure 5) in which the variable tip area has predetermined flexibility and a second state (see Figure 4) in which the variable tip area is stiffer than the first state, wherein the guiding elongated body includes a puncturing portion (conical tip 22’, see paragraph [0066]) provided in the distal end of the guiding elongated body so as to puncture a wall of an organ (because distal tip would be capable of puncturing a wall of an organ if advanced with enough force by hand).

    PNG
    media_image2.png
    412
    749
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Parodi et al., because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Diaz  in view of Parodi discloses wherein the guiding elongated body includes an inner elongated body (inner member 20, see paragraph [0064] of Parodi) and an outer tube (intermediate stiffener member 30, larger diameter outer member 40, see paragraph [0064] of Parodi) through which the inner elongated body is slidably inserted, wherein the outer tube includes a telescopic distal end portion (Parodi discloses intermediate stiffener member 30 larger diameter outer member 40 are slideable relative to one another and thus  form a telescopic end, see paragraph [0064] of Parodi ) which is provided in the vicinity of a distal end of the outer tube and having elasticity in an axial direction while changing the flexibility. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.) as applied to claims 1 and 7 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claims 8, 16 Diaz in view of Parodi fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.
Imran, from the same field of endeavor teaches a similar guiding elongated body as shown in Figure 2 used for the same purpose of navigating the lumens of the body, where an operation wire (additional flexible elongate elements or wires 41, 42, 43, see col. 3, lines 49-68) connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body, for the purpose of bending or steering the inner elongate body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Parodi by attaching additional flexible elongate elements or wires 41, 42, 43 to inner member 20 of Diaz in view of Parodi such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the inner elongate body.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2013/0131643 (Parodi et al.), U.S. Patent Publication Number 2007/0167804 (Park et al), as applied to claim 3 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claim 12, Diaz in view of Parodi fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Parodi by attaching additional flexible elongate elements or wires 41, 42, 43 to inner member 20 of Diaz in view of Parodi such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the inner elongate body.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0139689 (Shturman et al.) as applied to claims 4-6 above, and further in view of U.S. Patent Number 5,238,005 (Imran)
Regarding claims 13-15 Diaz in view of Shturman et al. fail to disclose an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body.
Imran, from the same field of endeavor teaches a similar guiding elongated body as shown in Figure 2 used for the same purpose of navigating the lumens of the body, where an operation wire (additional flexible elongate elements or wires 41, 42, 43, see col. 3, lines 49-68) connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding elongated body disclosed by Diaz in view of Shturman et al. by attaching additional flexible elongate elements or wires 41, 42, 43 to the core wire 30 disclosed by Diaz in view of Shturman such that an operation wire connected to the distal end of the guiding elongated body and inserted through the inner lumen of the inner sheath in parallel to the guiding elongated body, wherein the operation wire is used to operate bending and stretching in the vicinity of the distal end of the guiding elongated body in order to bend or steer the core wire.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0045929 (Diaz) in view of U.S. Patent Publication Number 2003/0139689 (Shturman et al.)

Regarding claim 20, Diaz discloses as shown in Figures  3, 4 a stent delivery device comprising: a catheter including an inner sheath (catheter body 34, see paragraph [0034]) and an outer sheath (sheath 52, see paragraph [004]) allowing the inner sheath to be slidably inserted therethrough; a stent (stent graft 60, see paragraph [0035]) provided between the inner sheath and the outer sheath in the vicinity of a distal end of the catheter; and a guiding elongated body (guidewire 34, see paragraph [0034]) inserted through an inner lumen of the inner sheath and is partially capable of exposed from the distal end of the catheter so as to guide the insertion of the catheter.
Diaz fails to disclose wherein the guiding elongated body has a variable tip area provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility between a first state in which the variable tip area has predetermined flexibility and a second state in which the variable tip area is stiffer than the first state. 
	Shturman et al., from the same field of endeavor teaches a similar delivery device  with an guiding elongated body (guide wire system 10, see paragraph [0090]) as shown in Figure 2, wherein the  guiding elongated body has a variable tip area (area generally indicated as A) provided in the vicinity of a distal end of the guiding elongated body, and the variable tip area has an ability of changing flexibility 
.
	
    PNG
    media_image1.png
    343
    623
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the guiding elongated body disclosed by Diaz for the one disclosed by Shturman et al., because it would only require the simple substitution of one known alternative for another KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Diaz  in view of Shturman discloses wherein the guiding elongated body includes an inner elongated body (core wire 30 of Shturman) and an outer tube (sheath 20 of Shturman) through which the inner elongated body is slidably inserted, wherein when the variable tip area is in the first state (see Figure 2 of Shturman), an exposure length in which the inner elongated body is exposed from a distal end of the outer tube is a first length, and wherein when the variable tip area is in the second state (see Figure 1 of Shturman), the exposure length is a second length shorter than the first length, wherein when the variable tip area is in the first state, a non-overlapping length in which the outer tube and the inner elongated body do not overlap each other in the vicinity of the distal end of the guiding elongated body is a third length, and wherein when the variable tip area is in the second state, the non-overlapping length is a fourth length is capable of being shorter than the third length.


Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
The applicant argues Schock does not disclose the coil can be changed from a compressed to an uncompressed state. In response the Office respectfully disagrees. Schock discloses coil can be bent (as it overlies a core which is bent). See paragraph [0045]. One of ordinary skill in the art would clearly understand the part of the coil which is bent is compressed, and the part of the coil that is not bent as uncompressed. Furthermore paragraph [0035] discloses in this field of endeavor it is known for reinforcement coils to be made of materials which are capable of being compressed and uncompressed, such as such as Nitinol, nylon, polyimide.
The applicant’s remarks do not address that the Figures of Schock show the coil bent and thus necessarily compressed or the materials of reinforcing coils are known to be capable of having a compressed and uncompressed state.
The applicant further argues there is no description about changing the flexibility of the coil or about the bending function itself of the distal end of the guidewire. In response, the office respectfully 
The applicant argues Figures 4A-4E, 5, 6 show a variety of different configurations but do not how one in which the flexibility in the vicinity of the tip end can be changed, and that Figures 5, 6 indicate different guide wire but not one where the guide wire is bent.
In response, the Office respectfully disagrees. It is well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration that a bent coil is compressed. See paragraph [0068] of U.S. Patent Publication Number 2011/0152880 (Alvarez et al.) “However, because catheters require bending flexibility, the coils must be wound such that there is spacing between axially adjacent windings of a coil allowing for axial compression and expansion”
Schock explicitly disclose the coil is capable of bending, which necessarily means it is capable of having a compressed and uncompressed configuration; see paragraph [0045]; Schock also discloses reinforcing coils are made from materials known to have a compressed and uncompressed configuration. See paragraph [0035].
The Office is unclear how Figures 5, 6 can show the tip bent but do not show states where one guide wire bent. It is the position of the Office that Figures 4a-e and Figure 6a show a state where the guide wire is bent and thus necessarily compressed. It follows that the straight portions of coil 53 are capable of being bent and thus capable of being moved from an uncompressed configuration (shown in Figures 4a-4e, 6) to a compressed one (when they are bent).
The applicant further argues does not teach a puncturing portion. In response, the Office respectfully disagrees. Schock teaches a portion in the form of distal tip guide section 26 which is solid and would be able to puncture a wall of an organ if advanced with enough force by hand. For example if 
Regarding the rejection of claim 1 under Shturman, the applicant argues claim 1 is distinguishable from claim 1 because Shturman disclose sheath is removed after the core wire is delivered. 
In response, the office respectfully disagrees. The applicant is arguing an intended use. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The sheath 20 disclosed by Shturman is clearly capable of being left in the body or manipulated relative to core 30 in an unlimited number of ways to adjust the flexibility of the guidewire system, just as recited in the claims. 
The Office respectfully disagrees. Shturman describes nothing about how to use the guidewire while leaving the sheath. Shturman discloses sheath and core wire 30 are able to move relative to one another. see paragraph [0112].  It is a matter a common sense that a sheath which is disclosed as capable of being advanced relative to a guidewire is also capable of being left. The applicant argues 
The applicant argues the Office’s position that core wire 30 and the sheath 20 corresponds to the guiding elongated body is unreasonable.  In response, the Office respectfully disagrees. It is unclear what limitation recited in the claim does not teach Shturman. 
The applicant further argues the guide wire system disclosed by Shturman does not correspond to the guidewire of Diaz. In response the Office respectfully disagrees. The guidewire system disclosed by Shturman and the guidewire disclosed by Diaz are both described as guidewires, used to navigate through the lumens of the body to delivery therapeutics.  They are a similar size (small enough to be navigated through the vasculature), shape (cylindrical), and disclosed as used for the same function (advancing through the lumens of the body). The applicant has not explained why substituting one for another would not produce anything but predictable results.

Regarding the rejection of claim 1 under Parodi the applicant argues Parodi fails to disclose a puncturing portion because conical tip 22’ is disclosed as reducing damage to vessel wall. In response, the Office respectfully disagrees. Conical tip 22’ (see paragraph [0066]) is disclosed as a solid aterial capable of puncturing a wall of an organ if advanced with enough force by hand. For example if it were advanced by hand at the speed a bullet travels, it would puncture the wall of an organ.  The applicant has not address this stated position of the Office 
The applicant’s remarks regarding the rejection of claim 3 have been considered and are persuasive. The prior rejection of claim 3 has been withdrawn.
Regarding claim 17, the applicant argues claim 17 is distinguishable over Shturman for the same reasons as the rejection of claim 1. The Office respectfully disagrees for the same reasons. It remains unclear when why the Office’s position that the guidewire system 10 of Shturman corresponding to the claimed elongated body is unreasonable. The applicant has not pointed to a single feature recited in the claims not taught by Shturman. The applicant has also failed to explain why the sheath disclosed Shturman could not just remain in place.
Regarding claim 18, the applicant argues claim 18 is distinguishable over Shturman for the same reasons as the rejection of claim 1. The Office respectfully disagrees for the same reasons. It remains unclear when why the Office’s position that the guidewire system 10 of Shturman corresponding to the claimed elongated body is unreasonable. The applicant has not pointed to a single feature recited in the claims not taught by Shturman. The applicant has also failed to explain why the sheath disclosed Shturman could not just remain in place.

The applicant’s remarks regarding claim 20 is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771